Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-7 recite a system (i.e. machine), claims 8-14 recite a method (i.e. process), and claims 15-20 recite non-transitory computer-readable medium (i.e. machine or article of manufacture). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Independent claims 1, 8, and 15 recite the limitations of receiving a transportation request; based on a set of transportation features corresponding to the transportation request: generating a first conversion probability associated with assessing a cancellation penalty for cancelling the transportation request; and generating a second conversion probability associated with not assessing the cancellation penalty for cancelling the transportation request; and based on the first conversion probability and the second conversion probability, providing a customized cancellation notice in response to receiving an indication of a selection to cancel the transportation request. The limitations are drawn to a transportation service that assess cancellation penalties, and correspond to certain methods of organizing human activity (managing personal behaviors and interactions, commercial interactions), i.e. receiving a transportation request (from a requestor); providing a customized cancellation notice in response to receiving an indication of a selection to cancel the transportation request (to the requestor). The limitation also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. based on a set of transportation features corresponding to the transportation request: generating a first conversion probability associated with assessing a cancellation penalty for cancelling the transportation request; and generating a second conversion probability associated with not assessing the cancellation penalty for cancelling the transportation request; and based on the first conversion probability and the second conversion probability, providing a customized cancellation notice in response to receiving an indication of a selection to cancel the transportation request. The limitations recite an abstract idea.
The judicial exception is not integrated into a practical application merely because the claims recite the additional elements of: at least one processor (claims 1 and 15), at least one non-transitory computer-readable storage medium (claims 1 and 15), a requestor device (claims 1, 8, and 15), and a computer system (clam 15). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the judicial exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are not patent eligible.
Dependent claims 3, 10, and 17 recite the limitations of generating the feedback probability comprises utilizing a requestor-feedback-machine-learning model; and wherein generating the first conversion probability and the second conversion probability comprises utilizing a conversion-machine-learning model. The limitations are further directed to the abstract idea analyzed above. The claims also recite the additional element of a requestor-feedback-machine-learning model. The machine-learning model amounts to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are not patent eligible.
Dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 recite limitations and/or additional elements that are further directed to the abstract idea analyzed above. Therefore, claims 2, 4-7, 9, 11-14, 16, and 18-20 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (2020/0250196) in view of Tsukamoto (2022/0230110).

Claim 1: Goldstein discloses: A system comprising: 
at least one processor; (Goldstein Fig. 5, 510 disclosing a processor; ¶0019 and ¶0049 disclosing implementation by one or more processors) 
and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, causes the system to: (Goldstein ¶0015 disclosing the methods and techniques being performed programmatically, meaning through the use of code or computer-executable instructions; the instructions can be stored on one or more memory resources of the computing device; ¶0019 disclosing the instructions being carried on a computer-readable medium, and disclosing various memory storage devices and computer storage mediums)
receive a transportation request from a requestor device; (Goldstein ¶0022 disclosing the computing system communicating over one or more networks with the service app executing on the user computing devices (requestor devices); executing of the app on the user computing devices causes an interface to be displayed in the screen of the user computing device; the user can interact with the user interface to request transport)
based on a set of transportation features corresponding to the transportation request: (Goldstein ¶0023 disclosing marketplace conditions of the network service (on-demand transport service, ¶0007), e.g. supply/demand information for the service in a given region, various contextual information for the user and/or transport provider; see also ¶0024 disclosing generating service representations for each user and provider, i.e., session time, user awaiting ride, etc.; ¶0025 disclosing the representation indicating the ETA nature of the pick-up location, destination, etc.)
generate a first conversion probability associated with assessing a cancellation penalty for cancelling the transportation request; (Goldstein ¶0027 disclosing the prediction engine analyzing the representations and learn user behaviors in connection with the service and conditions that can result in a negative user experience; ¶0028 further disclosing utilizing historical data as well, i.e. cancelations by the user; ¶0030 then discloses the prediction engine making predictions of the negative user experience after analyzing the representations in accordance with a confidence score that the user or transport provider will end up with a negative experience at a future time interval (a negative user experience may be a cancellation if the service request (¶0032); ¶0032 discloses if the contextual information in the representations meets or exceed a confidence level (e.g. 90%), the prediction engine generates trigger indicating a negative user experience will occur (cancellation); ¶0033 discloses the prediction of the negative experience causes the service to deploy a set of tools to steer the user away from the predicted negative experience/cancellation which may be punitive tools or warning notifications that an affect a perpetrating or responsible party of the predicted negative experience/cancellation, i.e. demerit, low rating, exclusion from participating in the service (penalties); also ¶0062 disclosing the preemptive actions can include an induced cancellation which can incur a penalty for the user) 

Goldstein in view of Tsukamoto discloses:
and generate a second conversion probability associated with not assessing the cancellation penalty for cancelling the transportation request; 
Goldstein discloses generating a first conversion probability associated with assessing a cancellation penalty for cancelling the transportation request, and also discloses not assessing the cancellation penalty for cancelling the transpiration request (Goldstein ¶0034 disclosing in response to the prediction engine triggering that there will be a negative experience/cancellation, the system implementing preemptive corrective actions to implement in order to prevent and/or mitigate the predicted cancellation/negative experience, i.e. a suggestive notification that the user cancel with no penalty). Goldstein does not explicitly disclose generate a second conversion probability associated with not assessing the cancellation penalty for cancelling the transportation request. Tsukamoto discloses this limitation/concept: (Tsukamoto Fig. 4 and ¶0061 disclosing that in the normal plan assumes the likelihood of a user being very late being low and a cancellation fee is charged for the cancellation (first conversion); and the flexible plan assumes a user is likely to be late and no cancellation fee (not assessing cancellation penalty) is charged for the cancellation by the user (second conversion probability)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein to include generating a second conversion probability associated with not assessing the cancellation penalty for cancelling the transportation request as taught by Tsukamoto. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goldstein in order to provide alternative means of transport and compensate the cost as an incentive for a good user (see ¶0063 of Tsukamoto).


and based on the first conversion probability and the second conversion probability, provide a customized cancellation notice in response to receiving an indication of a selection to cancel the transportation request from the requestor device. 
Goldstein discloses providing a customized cancellation notice in response to receiving an indication of cancellation based on a first conversion probability (Goldstein ¶0033 discloses once the prediction trigger determines either the chance of a negative experience/cancellation, a notification is sent to the user to steer the user away from the negative experience, i.e. automatic cancellation, free or discounted services, a demerit, suggesting the user cancel with no penalty (¶0034), an apology etc.). Goldstein does not explicitly disclose providing a customized cancellation notice in response to receiving an indication of a selection to cancel the transportation request from the requestor device based on the first and second conversion probability. Tsukamoto discloses this limitation/concept: (Tsukamoto ¶0061 disclosing that in the normal plan assumes the likelihood of a user being very late being low and a cancellation fee is charged for the cancellation (first conversion); and the flexible plan assumes a user is likely to be late and no cancellation fee (not assessing cancellation penalty) is charged for the cancellation by the user (second conversion factor); Fig. 9 and ¶0088 disclosing receiving the wait possibility inquiry information (indication of a selection to cancel due to delay) the delay arrival screen being displayed with an option to cancel; a touch operation to cancel the vehicle is detected; ¶0090 further discloses when the cancellation is transmitted, the vehicle allocation unit transmits, in a subsequent step, alternative means of transportation to the first user terminal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein to include based on the first conversion probability and the second conversion probability, provide a customized cancellation notice in response to receiving an indication of a selection to cancel the transportation request from the requestor device as taught by Tsukamoto. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goldstein in order to provide alternative means of transport and compensate the cost as an incentive for a good user (see ¶0063 of Tsukamoto).

Claims 8 and 15 are directed to a method and non-transitory computer-readable medium, respectively. Claims 8 and 15 recite limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a system. Claims 8 and 15 are therefore rejected for the same reasons as set forth above for claim 1.

Claim 2: The system of claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to: 
generate a feedback probability that a requestor associated with the transportation request submits feedback in response to the cancellation penalty based on one or more of the set of transportation features corresponding to the transportation request; (Goldstein ¶0028 disclosing prediction engine accessing historical data of the user in connection with the service which indicates the user rating and an engagement level of the user with the system; ¶0030 disclosing an engagement level comprising feedback from the matched users or transport providers, an average rating, etc.; ¶0031 discloses the prediction engine determine the engagement level of the user (feedback), analyzes the representation of the user’s current session (transportation features, see ¶0024-¶0025), and determining whether the deployment tools (notification, i.e. suggesting notifications that the user cancel with no penalty, ¶0034) will increase the engagement (feedback) of the user (feedback probability))
and wherein providing the customized cancellation notice is based further on the feedback probability. (Goldstein ¶0035 disclosing that in determining an appeasement for the user, the system determines or looks up the engagement level of the user and deploy an appeasement based on a determined engagement level increase for the particular appeasement)

Claims 9 and 16 are directed to a method and non-transitory computer-readable medium, respectively. Claims 9 and 16 recite limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a system. Claims 9 and 16 are therefore rejected for the same reasons as set forth above for claim 2.

Claim 3: The system of claim 2, 
wherein generating the feedback probability comprises utilizing a requestor-feedback-machine-learning model; (Goldstein ¶0038 disclosing the service engine implementing machine learning or artificial intelligence techniques (artificial intelligence model ¶0012) to maximize engagement level of users)
and wherein generating the first conversion probability and the second conversion probability comprises utilizing a conversion-machine-learning model. (¶0011 disclosing the artificial intelligence model predicts that a negative user experience (cancellation) will occur when the probability exceeds a certain threshold) 
Regarding the limitation of the second conversion probability, while Goldstein discloses using a machine learning model in generating a first conversion probability, Goldstein does not explicitly disclose a second conversion probability, however, Tsukamoto discloses this limitation/concept: (Tsukamoto Fig. 4 and ¶0061 disclosing that in the normal plan assumes the likelihood of a user being very late being low and a cancellation fee is charged for the cancellation (first conversion); and the flexible plan assumes a user is likely to be late and no cancellation fee (not assessing cancellation penalty) is charged for the cancellation by the user (second conversion probability)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein to include a second conversion probability as taught by Tsukamoto. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goldstein in order to provide alternative means of transport and compensate the cost as an incentive for a good user (see ¶0063 of Tsukamoto).

Claims 10 and 17 are directed to a method and non-transitory computer-readable medium, respectively. Claims 10 and 17 recite limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a system. Claims 10 and 17 are therefore rejected for the same reasons as set forth above for claim 3.

Claim 4: The system of claim 2, further comprising instructions that, when executed by the at least one processor, cause the system to: 
apply a transportation-value metric for the requestor to the feedback probability; and provide the customized cancellation notice based further on the transportation-value metric for the requestor applied to the feedback probability. (Goldstein ¶0061 disclosing the corrective actions (cancellation notices) being correlated to an engagement level (feedback, ¶0030) of the user; the computer then determine a lifetime value of the user (transportation value metric); if the user is highly valuable, the computing system correlates the corrective actions accordingly; same with the user that has a lower lifetime value) 

Claims 11 and 18 are directed to a method and non-transitory computer-readable medium, respectively. Claims 11 and 18 recite limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a system. Claims 11 and 18 are therefore rejected for the same reasons as set forth above for claim 4.

Claim 5: The system of claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to provide the customized cancellation notice by: providing a notification to the requestor device of the cancellation penalty associated with cancelling the transportation request; or providing a notification to the requestor device that no cancellation penalty will be assessed for cancelling the transportation request. (Goldstein ¶0034 disclosing presenting a suggestive notification suggesting that the ser cancel the transport request with no penalty)

Claims 12 and 19 are directed to a method and non-transitory computer-readable medium, respectively. Claims 12 and 19 recite limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a system. Claims 12 and 19 are therefore rejected for the same reasons as set forth above for claim 5.


Claim 6: The system of claim 1, wherein the set of transportation features comprises one or more of: an estimated time of arrival of a transportation provider at a pickup location of the requestor; an amount of time between the transportation provider accepting the transportation request and the requestor cancelling the transportation request; or a distance between the requestor device and the pickup location. (Goldstein ¶0025 disclosing the features or representation of the request indicating whether an ETA of the transportation provider at a rendezvous location (pickup/meeting location) has increased or remained the same for a period of time)

Claims 13 and 20 are directed to a method and non-transitory computer-readable medium, respectively. Claims 13 and 20 recite limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a system. Claims 13 and 20 are therefore rejected for the same reasons as set forth above for claim 6.


Claim 7: The system of claim 1, wherein the first conversion probability comprises a requestor-session-conversion probability that a transportation provider transports the requestor to a drop-off location based on one of: the transportation request by the requestor from the requestor device; or a subsequent transportation request within a threshold time period by the requestor from the requestor device. (Goldstein ¶0022 disclosing the computing system communicating over one or more networks with the service app executing on the user computing devices (requestor devices); the user can interact with the user interface to request transport; ¶0024 disclosing the service representation for the user, e.g. a session time, whether the user has submitted a transport request, whether the user is awaiting a ride, or being currently transported; ¶0025 the representation further indicating the nature of the pick-up location, the ETA to the rendezvous location (probability that the transport provider transports the requestor to a drop-off location based on the transportation request by the request from the requestor device)

Claim 14 is directed to a method. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a system. Claim 14 is therefore rejected for the same reasons as set forth above for claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628